

EXHIBIT 10.5
 
AMENDED AND RESTATED
 
GUARANTY
 
OF
 
CLARITY COMMUNICATION SYSTEMS INC.
 
ISCO INTERNATIONAL, INC., a corporation organized and existing under the lawsof
Delaware (“ISCO”) and the corporate parent of CLARITY COMMUNICATION SYSTEMS
INC., a corporation organized and existing under the laws of the State of
Illinois (“Guarantor”), has issued to MANCHESTER SECURITIES CORPORATION, a
corporation organized under the laws of the State of New York (“Manchester”),
and ALEXANDER FINANCE LP, an Illinois limited partnership (“Alexander”, and
together with Manchester, “Payees”):  (i) 5% Senior Secured Convertible Notes in
the aggregate amount of $5,000,000 issued on June 22, 2006 (the “June 2006
Notes”) pursuant to  the Securities Purchase Agreement, dated as of the date
thereof, by and among ISCO and the Payees (the “2006 Securities Purchase
Agreement”), (ii) 7% Senior Secured Convertible Notes due August 1, 2009, issued
on June 26, 2007 in the aggregate principal amount of up to $10,200,000 (the
“2007 Notes”), (iii) with respect to Alexander only, a 7% Senior Secured
Convertible Note due August 1, 2009, issued on January 3, 2008 in the aggregate
principal amount of up to $1,500,000 (the “January 2008 Note”), (iv) 9½% Secured
Grid Notes due August 1, 2010, issued on May 29, 2008 in the aggregate principal
amount of up to $2,500,000 (the “May 2008 Notes”) pursuant to the 2008 Loan
Agreement, dated May 29, 2008, by and among ISCO and the Payees (the “2008 Loan
Agreement”), and in the case of (ii) and (iii) above pursuant to the Third
Amended and Restated Loan Agreement dated November 10, 2004, as amended (the
“2004 Loan Agreement”) and (v) 9 ½% Secured Convertible Notes due August 1,
2010, issued on the date hereof, in the aggregate principal amount of up to
$3,000,000 (the “August 2008 Convertible Notes”) pursuant to the August 2008
Loan Agreement dated as of the date hereof by and among ISCO and the Payees (the
“August 2008 Loan Agreement”).  The June 2006 Notes together with the 2007
Notes, the January 2008 Note, the May 2008 and the August 2008 Convertible Notes
shall collectively be referred to herein as, the “Notes”.
 
Section 1. Guaranty.
 
(a) In consideration of Payees purchasing the Notes and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
Payees the full payment and performance when due of any and all obligations and
undertakings of ISCO under the Notes, the Loan Agreement, and the Seventh
Amended and Restated Security Agreement (the “Security Agreement”) entered into
pursuant to the 2004 Loan Agreement, the 2006 Securities Purchase Agreement, the
2008 Loan Agreement and the August 2008 Loan Agreement (such obligations and
undertakings shall hereinafter be referred to as the “Obligations”), together
with all reasonable attorneys' fees, disbursements and all other costs and
expenses of collections reasonably incurred by Payees in enforcing any of such
Obligations and/or this Guaranty.
 
(b) Notwithstanding the provisions of Section 1(a), Guarantor’s obligations
hereunder shall not exceed the maximum amount that would not be subject to
avoidance under fraudulent conveyance, fraudulent transfer, and other similar
laws.
 
Section 2. Certain Guarantor Waivers.
 
(a) Waivers of Notice, Etc.  Guarantor waives notice of acceptance of this
Guaranty and notice of the creation or performance of any of the Obligations,
and waives presentment, demand of payment, protest or notice of protest, notice
of dishonor or nonperformance of any of the Obligations, suit or taking other
action or non-action by Payees, ISCO or any other guarantor against, and any
other notice to, any party liable thereon (including, without limitation,
Guarantor).  Guarantor also hereby waives any notice of default by ISCO and any
other notice to which Guarantor might otherwise be entitled, the right to
interpose any counterclaim or consolidate any other action with an action on
this Guaranty, and the benefit of any statute of limitations affecting its
liabilities hereunder or the enforcement hereof.  No act or omission of any kind
in connection with any of the foregoing shall in any way impair or otherwise
affect the legality, validity, binding effect or enforceability of any term or
provision of this Guaranty or any of the obligations of Guarantor hereunder.
 
(b) Guaranty Not Affected.  Guarantor hereby covenants, agrees and consents that
Payees may, at any time and from time to time (whether or not after revocation
or termination of this Guaranty), without incurring responsibility to Guarantor,
and without impairing or releasing any of the obligations of Guarantor hereunder
and, upon or without any terms or conditions, and in whole or in part: (i) agree
with ISCO to change the manner, place or terms of performance, including
(without limitation) any change or extend the time of performance of, renew or
alter, any of the Obligations, any security therefor, or any other liability
incurred directly or indirectly in respect thereof, or to make any other change
in the Obligations, and the guaranty herein made shall apply to the Obligations
as so changed, extended, renewed or altered; (ii) take additional security, for
or sell, exchange, release, surrender, substitute, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, any of the Obligations or
any other liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset thereagainst; (iii)
exercise or refrain from exercising any rights against ISCO or others
(including, without limitation, Guarantor) or otherwise act or refrain from
acting; (iv) settle or compromise any Obligation, any security therefor, or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and/or subordinate the performance of all or any part
thereof to the performance of any of the Obligations (whether due or not) to
creditors of ISCO other than Payees and Guarantor; (v) apply any sums by
whomsoever paid or howsoever realized to any Obligation regardless of what
Obligations remain unperformed; (vi) cancel, compromise, modify, or waive the
provisions of any document relating to any of the Obligations; (vii) release any
other guarantor or surety of the Obligations; and (viii) grant ISCO any
indulgence as Payees may, in their sole discretion, determine.
 
(c) Failure to Perfect Lien, Etc.  No failure by Payees to file, record or
otherwise perfect any lien or security interest, nor any improper filing or
recording, nor any failure by Payees to insure or protect any security nor any
other dealing (or failure to deal) with any security by Payees with respect to
any of the Obligations, shall impair or release any of the obligations of
Guarantor hereunder.  No invalidity, irregularity or unenforceability of all or
any part of the Obligations or of any security therefor shall affect, impair or
be a defense to this Guaranty, and this Guaranty is a primary obligation of
Guarantor.
 
(d) Waiver of Subrogation.  No payment by Guarantor except the indefeasible
performance in full of the Obligations shall entitle Guarantor to be subrogated
to any of the rights of Payees.  Guarantor shall have no right of reimbursement
or indemnity whatsoever and no right of recourse to or with respect to any
assets or property of ISCO or to any security for the Obligations, unless and
until all of the Obligations have been indefeasibly performed in full, other
than as such reimbursement or indemnity rights are waived in the next paragraph
below.
 
(e) Payment Guaranty; Waiver of Defenses, Counterclaims, Etc.  Guarantor hereby
agrees that this Guaranty constitutes guaranty of payment, performance and
compliance (and not a guaranty of collection only), and waives any right to
require that any resort be had by Payees to ISCO or any other guarantor or to
any security pledged with respect to the performance of any of the
Obligations.  Further, this guaranty of payment is absolute and unconditional,
and shall remain valid, binding and fully enforceable irrespective of any
circumstance of any nature that might otherwise constitute a defense, offset,
claim, abatement or counterclaim that Guarantor or ISCO may assert against
Payees with respect to any of the Obligations or otherwise, including, but not
limited to, failure of consideration, fraudulent inducement, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction, and
usury, and irrespective of the validity, legality, binding effect or
enforceability of the terms of any agreement or instrument relating to any of
the Obligations.  Guarantor hereby absolutely, unconditionally and irrevocably
waives any and all rights to assert any such defenses, offsets, claims,
abatements and counterclaims.  In the event Payees are not permitted or
otherwise unable (because of the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding) to accelerate the Obligations but
would otherwise be permitted to do so at such time pursuant to the Loan
Agreement, Payees may demand performance in full under this Guaranty as if all
of the Obligations had been duly accelerated, and Guarantor will not raise, and
hereby expressly waives, any claim or defense with respect to such acceleration.
 
Section 3. Remedies.  In the case of any proceedings to collect any obligations
of Guarantor, Guarantor shall pay all costs and expenses of every kind for
collection and enforcement of this Guaranty, including attorneys' fees and
disbursements.  Upon the occurrence and during the continuance of any failure of
any of the Obligations to be performed when due, Payees may elect to
nonjudicially or judicially foreclose against any real or personal property
security it holds for the Obligations, or accept an assignment of any such
security in lieu of foreclosure or compromise or adjust any part of the
Obligations, or make any other accommodation with ISCO or any other guarantor,
pledgor or surety, or exercise any other remedy against ISCO or any other
guarantor, pledgor or surety, or any security, in accordance with and subject to
the provisions of the documents creating such security interests.  No such
action by Payees will release, limit or otherwise affect the obligations of
Guarantor to Payees, even if the effect of that action is to deprive Guarantor
of the right to collect any reimbursement from ISCO or any other person for any
sums paid to Payees.
 
Section 4. Reinstatement, Indemnification, Etc.  If claim is ever made upon
Payees for repayment, return, restoration or other recovery of any amount or
amounts received by Payees in payment or on account of any of the Obligations,
and Payees repay all or part of such amount: (a) because such payment or
application of proceeds is or may be avoided, invalidated, declared fraudulent,
set aside or determined to be void or voidable as a preferential transfer,
fraudulent conveyance, impermissible set off or a diversion of trust funds; or
(b) for any other reason, including (without limitation) by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over Payees or any of their property, or (ii) any settlement or
compromise of any such claim effected by Payees with any such claimant
(including ISCO); then, and in such event, Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Guarantor, notwithstanding any revocation hereof or the cancellation of any
Notes or other instrument or document evidencing any of the Obligations and the
obligations of Guarantor hereunder shall continue to apply, or shall
automatically (and without further action) be reinstated if not then in effect,
as case may be, and Guarantor shall be and remain liable to Payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by Payees.  Guarantor hereby indemnifies Payees, and
agrees to reimburse and hold Payees harmless on demand, from and against all
actions, claims, losses, judgments, damages, amounts paid in settlement and
expenses (including reasonable attorneys' fees and court costs) brought against
or incurred by Payees and arising out of, relating to or in connection with any
of the Obligations.
 
Section 5. Waiver of Rights, Etc.  No delay on the part of Payees in exercising
any of their options, powers or rights, or partial or single exercise thereof,
shall constitute a waiver thereof.  No waiver of any of their rights hereunder,
and no modification or amendment of this Guaranty, shall be deemed to be made by
Payees unless the same shall be in writing, duly signed by an officer of each
Payee on behalf of such Payee, and each such waiver, if any, shall apply only
with respect to the specific instance involved, and shall in no way impair the
rights of Payees or the obligations of Guarantor to Payees in any other respect
at any other time.
 
Section 6. Enforcement, Etc.  Payees, in their sole discretion, may proceed to
exercise or enforce any right, power, privilege, remedy or interest that Payees
may have under this Guaranty, the Obligations or any applicable law: at law, in
equity, in rem or in any other forum available under applicable law; without
notice except as otherwise expressly required by law provided herein; without
pursuing, exhausting or otherwise exercising or enforcing any other right,
power, privilege, remedy or interest that Payees may have against or in respect
of Guarantor, the Obligations, ISCO, any other guarantor, surety, pledgor,
collateral or any other person or thing; and without regard to any act or
omission of Payees or any other person.  Each Payee may enforce this Guaranty
individually as to its portion of the Obligations.
 
Section 7. Reliance.  Guarantor expressly acknowledges that Guarantor has not
received or relied upon any oral or written agreements, understandings,
representations or warranties from Payees or any other party with respect to
this Guaranty (or any of Guarantor's obligations hereunder), and that this
Guaranty contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes and replaces any and all prior oral or
written agreements and understandings with respect thereto.
 
Section 8. Representations, Warranties and Agreements of Guarantor.  Guarantor
hereby makes the following representations and warranties to Payees as of the
date hereof:
 
(a) Organization and Qualification.  Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Guarantor has no subsidiaries.  Guarantor is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (x)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (y) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of Guarantor or
(z) adversely impair in any material respect Guarantor's ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).
 
(b) Authorization; Enforcement.  Guarantor has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Guaranty by Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Guarantor.  This Guaranty has been duly
executed and delivered by Guarantor and constitutes the valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.
 
(c) No Conflicts.  The execution, delivery and performance of this Guaranty by
Guarantor and the consummation by Guarantor of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of its
Articles of Incorporation or By-laws or (ii) conflict with, constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Guarantor is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which Guarantor is subject (including Federal and state securities
laws and regulations), or by which any material property or asset of Guarantor
is bound or affected, except in the case of each of clauses (ii) and (iii), such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.  The business of Guarantor is not being conducted in
violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.
 
(d) Consents and Approvals.  Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local or other govern-mental authority or other
person in connection with the execution, delivery and performance by Guarantor
of this Guaranty.
 
Section 9. Successors and Assigns.  This Guaranty is binding upon Guarantor and
its successors or assigns, and shall inure to the benefit of Payees and their
respective successors and assigns.
 
Section 10. Modification, Etc.  This Guaranty cannot be terminated or changed
orally and no provision hereof may be modified or waived except in writing by
the holders of 75% of the outstanding principal amount of the Notes.
 
Section 11. Section and Other Headings.  The Sections and other headings
contained in this Guaranty are for reference purposes only and shall not affect
the meaning or interpretation of this Guaranty.
 
Section 12. Governing Law.  THIS GUARANTY AND THE RIGHTS OF PAYEES AND THE
OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OR CHOICE 0F LAW.
 
Section 13. Severability.  In the event that any term or provision of this
Guaranty shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability (a) by or before that authority
of the remaining terms and provisions of this Guaranty, which shall be enforced
as if the unenforceable term or provision were deleted, or (b) by or before any
other authority of any of the terms and provisions of the Guaranty.
 
Section 14. Consent to Jurisdiction.  Guarantor hereby irrevocably submits to
the exclusive jurisdiction and venue of any New York state and federal court
located in New York County, New York, over any action or proceeding arising out
of any dispute between Guarantor and Payees, and Guarantor further irrevocably
consents to the service of any process in any such action or proceeding by the
mailing of a copy of such process to Guarantor at the address set forth below.
 
Section 15. Waiver of Jury Trial, Inconvenient Forum.  GUARANTOR AND, BY
ACCEPTING THIS GUARANTY, PAYEES, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND ANY RIGHT TO OBJECT TO INCONVENIENT FORUM OR IMPROPER
VENUE IN NEW YORK COUNTY, NEW YORK.  GUARANTOR HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF PAYEES NOR PAYEES' COUNSEL HAS
 

 
 

--------------------------------------------------------------------------------

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT PAYEES WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL.  GUARANTOR ALSO
ACKNOWLEDGES THAT PAYEES HAVE BEEN INDUCED TO ACCEPT THIS GUARANTY BY, AMONG
OTHER THINGS, THE FOREGOING WAIVER OF TRIAL BY JURY.
 
Dated the 18th day of August, 2008
 
CLARITY COMMUNICATION SYSTEMS INC.
 


 
By: /s/ Gary
Berger                                                                
 
Address:
 
1001 Cambridge Drive
 
Elk Grove Village, IL 60007
